Citation Nr: 1617845	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than October 18, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision review officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
The matter was previously before the Board, but it was remanded in May 2015 in order to provide the Veteran with an opportunity to testify at a personal hearing before the Board.


FINDINGS OF FACT

1.  The May 2007 rating decision denying the Veteran's service connection for PTSD is final, because she did not file a timely notice of disagreement (NOD) or submit new and material evidence within one year of being informed of the May 2007 rating decision.

2.  The Veteran requested to reopen her claim for service connection for PTSD on October 18, 2010, and, in July 2013, the RO granted service connection for PTSD effective the date the claim was received.

3.  The Veteran's entitlement to service connection for PTSD arose prior to October 18, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 18, 2010 have not been met.  38 U.S.C.A. §§  501, 7105(d) (West 2014); 38 C.F.R. §§ 3.156, 3.400(q), 20.201 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

With respect to the Veteran's effective date claim, no notice is necessary, because the outcome of this issue depends exclusively on documents that are already contained in the claims file.  A veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him or her with notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407 (2004).

VA also has a duty to assist the Veteran in the development of the claim. The Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA treatment records, VA examination reports, and lay statements have been obtained.  The Veteran also testified at a personal hearing in December 2015, and a transcript of the hearing is contained in the record.

Earlier Effective Date

The Veteran contends that she is entitled to an earlier effective date for the grant of service connection for PTSD.  Specifically, the Veteran claims that she failed to timely respond to notice of the May 2007 rating decision denying her service connection for PTSD, because she was experiencing symptoms of PTSD at the time, and was not mentally able to file an appeal.

The Veteran first filed for service connection in April 2006, and, in May 2007, the RO denied the Veteran service connection for her PTSD.  The Veteran was notified of this decision in June 2007, and, in June 2008, the decision became final after the Veteran failed to file a timely response.  The Veteran filed to reopen her claim in October 2010, and, in July 2013, the Veteran was granted service connection for PTSD and assigned a disability rating of 70 percent effective October 18, 2010; the date the request to reopen was received.  The Veteran appealed the effective date of service connection in September 2013.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."   Sears v. Principi, 16 Vet. App. 244 (2002).  In order for the Veteran to be awarded an effective date based on an earlier claim, she would have to show clear and unmistakable error (CUE) in the prior denials of the claim.  See Flash v. Brown, 8 Vet. App. 332 (1995).  Here, however, the Veteran has not alleged CUE in the May 2007 rating decision.  Thus, since the May 2007 rating decision is final, the effective date for service connection was appropriately assigned as of the date the Veteran's claim to reopen was received on October 18, 2010.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007); see also McGrath  v. Gober, 14 Vet. App. 28, (2000).

As previously noted, the Veteran has alleged that her failure to respond timely to the May 2007 rating decision was due to symptoms associated with her underlying service-connected PTSD, and that, therefore, she should be entitled to an earlier effective date under the theory of equitable tolling.  

Unfortunately, the requirement that a Veteran file a NOD within one year of a decision of an agency of original jurisdiction (AOJ) in order to seek review before the Board is jurisdictional in nature, and the Board does not have the authority to extend its statutorily circumscribed jurisdiction under the theory of equitable tolling.  In order to obtain review before the Board an appellant must file an NOD and - after the AOJ issues a statement of the case (SOC) in response to the NOD - file a VA Form 9.  Both the NOD and the VA Form 9 must be filed within statutorily prescribed time limits.  The Board notes that the statutorily prescribed time limit for submitting a VA Form 9 to the Board is not jurisdictional in nature, and the Board has discretion to review a matter even if it was subject to an untimely VA Form 9.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  This is possible, because the statutorily prescribed time limit to file a VA Form 9 uses permissive language.  "The claimant will be afforded a period of [60] days from the date the [SOC] is mailed to file a formal appeal.  This may be extended[.]"  38 U.S.C.A. § 7105(d)(3) (emphasis added).  "[T]he permissive language [prescribing the time limits for a VA Form 9] stands in stark contrast to the statutory language mandating that claimants file a timely NOD[.]"  See Percy.  The NOD "shall be filed within one year from the date of mailing of notice of the result of [an] initial review or determination."  38 U.S.C.A. § 7105(b)(1) (emphasis added).  "If no [NOD] is filed . . . within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed[.]"  38 U.S.C.A. § 7105(c).  Therefore, the one year time limit to file an NOD is statutory in nature, and the Board does not have discretion to toll it on the grounds of equitable tolling.

The Board notes that the receipt of medical evidence can constitute an informal claim that prevents a rating decision from becoming final.  Servello v. Derwinksi, 3 Vet. App. 196 (1992).  Nevertheless, the record does not indicate that the Veteran submitted medical evidence relevant to her PTSD symptoms within one year of notification of the May 2007 rating decision.  Therefore, the Veteran did not submit an informal claim that would toll the one year statutory period.  Furthermore, the Board also notes that the Veteran did not submit a formal claim within one year either.

Here, the effective date that was assigned was the date the Veteran's request to reopen her claim for service connection for PTSD was received.  The Veteran did not submit a NOD or a formal or informal claim within one year of being notified of the May 2007 rating decision originally denying service connection for PTSD.  Thus the May 2007 rating decision is final.  As such, the criteria for an earlier effective date for PTSD have not been met, and the Veteran's claim is denied.

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board notes that the Secretary, under certain circumstances has the authority to provide equitable relief that the Board is otherwise circumscribed from offering.  38 U.S.C.A. § 503.  To the extent the Veteran wishes to seek equitable relief , she is encouraged to apply directly to the Office of the Secretary, Department of Veterans Affairs, 810 Vermont Avenue, NW, Washington, DC 20420.


ORDER

An effective date earlier than October 18, 2010 for the grant of service connection for PTSD is denied.


____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


